    Case: 1:20-cv-00111 Document #: 8 Filed: 01/27/20 Page 1 of 8 PageID #:34

          [fyou need additional space for ANY section, please attach an additional sheet and reference that section.]




                                     UNITED STATES DISTRICT COURT
                                     NORTHERN DISTRICT OF ILLINOIS



                                                                                             REGEMED
),\o'ri h..h rtr n                                                                                JAN 2 7 2020fu

                                                                                        cLEff?,KB8rH8I8[r*,
(Enter above the full name
of the plaintiff or plaintiffs in
this action)

                              vs.                            Case   No:       :')n-                             " (IJT
                                                             (To be supplied            by
                                                              "Jurtrl )ud.(           ltnaililJn                 )hb    (aatL"


T. Rxa&
wiltu
I.tuJlL. Z. AaNw,"
(Enter above the full name of AL
defendants in this action. Do not
use "et al.")           -1,                                                        oNo
fui,il'?aurtl*u,,^ffi|
CHECK ONE ONLYi \

                                                                                                    ;{itffiET
                    U.S. Code (state, county, or municipal defendants)

                    COMPLAINT UNDER THE CONSTITUTION (''BIVENS'' ACTION), TITLE
                    28 SECTION 1331 U.S. Code (federal defendants)

                    OTHER (cite statute, if known)

BEFORE FILLING OUT THIS COMPL,AINT, PLEASE REFER TO "INSTRUCTIONS FOR
FILING." FOLLOW THESE INSTRACTIONS CAREFULLY.




          [f   you need additional space for ANY section, please atlach an additional sheet and reference thi
      Case: 1:20-cv-00111 Document #: 8 Filed: 01/27/20 Page 2 of 8 PageID #:35

               lf   you need additional space for ANY section, please attach an additional sheet and reference that section.l




I.            Plaintiff(s):

              A.         Name: A.no ' \-,                    k-.Y\ lu ,.n
              B.         List au ariases:        b      rufu,1'lk  J>nl,wyrr)
                                                                            .&

              C.         Prisoner identification        number: L1ql 0 - 04+
              D.         Place of present confinement:

              E.


              (lf thereis more than one plaintiff, then each plaintiff must list his or her name, aliases, I.D.
              number, place of confinement, and current address according to the above format on a
              separate sheet of paper.)

II.           Defendant(s):
              (ln A below, place the full name of the first defendant in the first blank, his or her official
              position in the second blank, and his or her place of employment in the third blank. Space
              for two additional defendants is provided in B and C.)

              A.         Defendant:         L. KMMAA


                         Place of Employment:

              B.         Defendant:

                         Title: N
                         Place of Employment:                                                                                   K5,
              C.         Defendant:

                         Title:                       e* (flc ) P)                                     U't!fuMlt!^fu)
                         Place of Employment:

              (If you have more than three               defendants, then         all additional defendants must be listed




         (tuu,Au&)'ru4+-o oa rnnti tbiffidatru) n4&m;;itrjtina^afitnyftM{Eiutiil6n-
                                                                             -tonm,il
              ) Do+4b $M  o&lwx tuN,t,t d[.( H dii]p afu^atlrl d-ro (l(CIiAn
                      oldoh,e/rtdr-od.t"r
                    qtutiiw                                                           onf r
      * i*trrFrrrul          0+otttlvv t/ r'.r dirurs ) t I
      - i'.    fllyou need additional space for ANlr'section, please attach an
       Case: 1:20-cv-00111 Document #: 8 Filed: 01/27/20 Page 3 of 8 PageID #:36

           ilf you need additional space for ANY section, please attach an additional sheet and reference that section.I




III.     List ALL lawsuits you (and your co-plaintiffs, if any) have filed in any state or federal
         court in the United States:

         A.       Name of case and docket number:



         B.        Approximate date of filing lawsuit:                (lt,tt " l^Zt ?lM)
         C.        List allplaintiffs (if you had co-plaintiffs), including any aliases:
                                                                                 -,al-aUI.-




         D.        List all defendan



                   dewdyw (Cfu,tf,,ur tov.*u*ioo                     /
         E.        Court in which the lawsuit was filed(i
                   name the c
                   PA; (                              I
         F.       \ame ofjudge to                    case was assigned:

                  (?G,^hllA'&ru.i.0
         G.       bu.i"
                           "f4{.ninade:


                    l\ei/
         H.        Disposition df this case (for exa                                                            as it appea
                   Is it still pending?)-:


                                                                                                                                  ultt   {llo\
                                                                                                                                       {b0o{&
                                                                                                                                       iartJ) 0t
                                                                                                    UST DESCRIBE
ADDITIONAL LAWSUITS ON ANOTHER PIECE OF PAPER, USING THIS SAME
FORM,A,T. REGARDLESS OF HOW MANY CASES YOU HAVE PREVIOUSLY FILED,
YOU WILL NOT BE EXCUSED FROM FILLING OUT THIS SECTION COMPLETELY,
AND FAILURE TO DO SO MAY RESULT IN DISMISSAL OF YOUR CASE. CO-
PLAINTIFFS MUST ALSO LIST ALL CASES THEY HAVE FILED.




                                                                                                                      Revised 9/2007




           ilfyou need additional space for ANY section, please attach an additional sheet and reference that section.l
  Case: 1:20-cv-00111 Document #: 8 Filed: 01/27/20 Page 4 of 8 PageID #:37

       flf you need additional space for ANY section, please attach an additional sheet and reference that section.l




IV.   Statement of Claim:

      State here as briefly as possible the facts of your case. Describe how each defendant is
      involved, including names, dates, and places. Do not give any legal arguments or cite any
      cases or statutes. If you intend to allege a number of related claims, number and set forth

                                                                                                                             ?kJlbil.)|,

                                                                                                                             \*x"
                                                                                                                             )
                                                                                                                           upbtil;
                                                                                                                             hlbllAf
                                                                                                                             J]ul,)



                                                                                                                            )tbl
                                                                                                                             D,,kfo|




                               5- 105 Uo,                                             Sililo)r lu         wao          W)rLo.^) lq
                             zl3                                                            -17                                  fuo


                                                                                                                            (uJrwtr
        Case: 1:20-cv-00111 Document #: 8 Filed: 01/27/20 Page 5 of 8 PageID #:38

            [f   you need additional space for ANY section, please attach an additional sheet and reference that section.]


 ryqh W(J                                     ud,o - )I,u^or^r n)
                                                                      \    L,   ),t   rbuAJ'op4      (|   uA   -
                                                                                                                   ta)@


                                                                                                                                    w)
                                                                                                                                        W4ul
                                                                                                                                   ,d)fuittru;
                                                                                                                                   Wf)h,

                                                                                                                                     lwy,,tw
                                                                                                                                    Wdw,.+o
                                                                                                                                    Frurl,l


                                                                                                    t., latnut |.luit VulfuA) uy
                                                             (l)loiut      fu ld]',t l'u. tniao     Dhx,liutLZ-W)w,WoWtk
                                                                   2g-30) lrny,a.(                          )W,,^4*att s"nuM)MA
       ffifuaDlX:wawu                                                                                          wfifi    ivrai^at   lt<ttwi)
lubldj{r( (zo) hsr^at",tl tl..*                                                                           DIA:ll. 0J0tD t..p urut"(*fua,lfu)

olzrc   btad.oa oo,t(*po ,or.AT,r?ob                                              a Uw lw*n rla wwnl oattu&r^tutq
                                                                                  I




hhao fuix,nwhixJoui*/Se                                                                       I    bbdbt t, Mwt (aau) w,&illi, Efil(
                                                                                               ,   / ,'tJl/lu &)U r,tilU(urjry?            6t'\
                                                                                               w^ifi
                                                                                                 - wY,tAd),tilt&lA(!)utrtta
                          urffizsoCrbttu)LfiM
     Case: 1:20-cv-00111 Document #: 8 Filed: 01/27/20 Page 6 of 8 PageID #:39

         [f   you need additional space for ANY section, please attach an additional sheet and reference that section.]




v.     Relief:




                                                                                                                                                )
                                                                                                                                                ir


                                                                                                                                      l;W;
                                        'M$ltrutnjfuW,,lWdA,r                                    h/i
               plaintiff deman          that the case be tried by        a   jury.           YES                                      \(ffi,\

                                                                         CERTIFICATION

                                       By signing this Complaint, I certify that the facts stated in this
                                       Complaint are true to the best of my knowledge, information and
                                       belief. I understand that if this certification is not correct, I may be
                                       subject to sanctions by the Court.

                                        Signed    this I 5 th          day    of J flJ1. .      ,20 ZO



                                       (Signature of plaintiff or plaintiffs)

                                         Yrsktdt @rilwn
                                       (Print name)

                                         nqla- 0M




                                                                6                                                    nevrsed 9/2007
         flf you need additional space for ANY section, please attach an additional sheet and reference that section.l
    ;ls
<F
f-)e .--                                <n=.<             C,
                ij.ir.,                 I![k-
FF-
 o t-'                         ,./,,;:C[ =
                                         q *-S- E
    )c                          'va        UL-l
          :                             .*"8              L
                                             i   \--
                                        E
                                        =9E
                                          od =+l r\
                                        ggi
                                        5.sR
                                             N t>     I
                 o=-                    (,'ogl -s
                                        -8{               s
                 -l:
                 \_                            -{
                 N):                    g 3? F-
                >t=-                    t 8cz
                                        6).<
                r$--
                o-                      E 8F =
                N)
                A=--
                tv,
                    -
                       --
                -.\ rr-a
               N=



                                t-
                                                          di
                                                          -t)
                          o
                          =
                          >
                                E               t\l       P
                          r=                    t-,       l"!
               _
               -.c-             N               lr        ,r7
                                                Hfr       *f,
                \r:,    s                       &,.j
                                                "o
          (>s
               o                FE-
                                r- ):           \+f
                                                t1
                                                r$:       k
                                                          'a
                                                          S',
              Lt-): 5tr =p                      3
                    HL '..F1'
               L. a)P           gE              1'*-
                                                r         $l
                                                          v--
               E ezis >         b'\
                                 ef
                                                                Case: 1:20-cv-00111 Document #: 8 Filed: 01/27/20 Page 7 of 8 PageID #:40




                                >-
          so $.                 >-r
          s-
          e                     -13
         +              FE F
Case: 1:20-cv-00111 Document #: 8 Filed: 01/27/20 Page 8 of 8 PageID #:41




                                                                            \$
